Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-CV-80748-ALTMAN/Reinhart

  DANIEL HALL, BURFORD CAPITAL LLC,
  and DUNDROD INVESTMENTS LTD.,

            Plaintiffs,
  v.

  HARRY SARGEANT, III,

        Defendant.
  ________________________________________/

                   PARTIES’ JOINT MEMORANDUM REGARDING SEALING

            Plaintiffs Daniel Hall, Burford Capital LLC (“Burford Capital”), and Dundrod

  Investments Ltd. (“Dundrod”) and Defendant Harry Sargeant, III (“HS3”; together with

  Plaintiffs, the “parties”) submit this joint memorandum pursuant to the Court’s direction at the

  April 19, 2019 discovery conference. The Court directed the parties to address whether Exhibits

  5, 6, and 7 to the parties’ April 17, 2019 Joint Discovery Memorandum, ECF No. 181, should be

  sealed.

            For the reasons set forth below, Exhibits 5 and 7 should be sealed because neither the

  common-law right of access to judicial proceedings nor the Federal Rules require them to be

  filed unsealed. In the alternative, if the Court is inclined to require that Exhibit 7 be filed

  unsealed, Plaintiffs respectfully request permission to reduce it to the two pages of the deposition

  transcript cited in the Joint Discovery Memorandum, pages 11 and 64 (as well as the cover page

  to the transcript). Similarly, Plaintiffs respectfully request permission to reduce Exhibit 6 to the
Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 2 of 6



  two pages of their privilege log containing disputed entries – pages 1 and 3 – and re-file that

  reduced version of the exhibit on the public docket.

         First, the common-law right of access does not require the unsealed filing of any of the

  exhibits because “material filed with discovery motions is not subject to the common-law right

  of access” to judicial proceedings. Chicago Tribune Co. v. BridgestoneFirestone, Inc., 263 F.3d

  1304, 1312 (11th Cir. 2001). That rule recognizes that “[t]he discovery process, as a ‘matter of

  legislative grace,’ is a statutorily created forum not traditionally open to the public. Although

  information exchanged in pretrial discovery would often generate considerable public interest if

  publicly disseminated, private litigants have protectable privacy interests in confidential

  information disclosed through discovery.” In re Alexander Grant & Co. Litig., 820 F.2d 352,

  355 (11th Cir. 1987) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32 (1984)). The

  common-law right of access may reach discovery material filed in connection with motions “that

  require judicial resolution of the merits” – and even then the right may be outweighed by a

  litigant’s interest in non-disclosure – but the right simply does not attach to materials filed in

  connection with discovery motions.1 Chicago Tribune, 263 F.3d at 1312.

         Thus, sufficient good cause to file the documents under seal is met by the rationale

  justifying umbrella protective orders to facilitate discovery:

                  Discovery, whether civil or criminal, is essentially a private process
         because the litigants and the courts assume that the sole purpose of discovery is to
         assist trial preparation. That is why parties regularly agree, and courts often order,
         that discovery information will remain private.

                 If it were otherwise and discovery information and discovery orders were
         readily available to the public and the press, the consequences to the smooth
         functioning of the discovery process would be severe. Not only would voluntary
         discovery be chilled, but whatever discovery and court encouragement that would



         1
             Defendant notes that this analysis could change depending on the nature of the motion.

                                                    2
Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 3 of 6



          take place would be oral, which is undesirable to the extent that it creates
          misunderstanding and surprise for the litigants and the trial judge.

  United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986).

           Second, the Federal Rules of Civil Procedure do not require the unsealed filing of

  Exhibit 5 or Exhibit 7 because, at least at this stage of the litigation, those exhibits satisfy the

  requirement of “good cause” for sealing set forth in Rule 26(c).2

          HS3 submits that Exhibit 5, which Plaintiffs have designated as confidential, which is the

  index of the highly personal and intimate HS3 Material Plaintiffs received, should be sealed

  given the sensitive nature of the material reflected therein, and in light of the fact that it is

  discovery material filed with a discovery motion.

          Exhibit 7 is the complete transcript of the March 12, 2019 deposition of Aviva Will, who

  was designated as the corporate designee of Burford Capital and Dundrod pursuant to Rule

  30(b)(6). The transcript contains “information related to [Burford’s] business practices, [and] its

  daily operations,” CFPB v. Ocwen Fin. Corp., 2018 WL 3118266, at *4 (S.D. Fla. June 25,

  2018), that it maintains as proprietary, confidential information. See, e.g., Ex. 7 at 34-38 &

  122-25 (discussing confidential corporate structure of Burford entities), 39-49 (discussing

  services agreement among Burford entities), 152-57 (discussing confidential Forward Purchase

  Agreement between Dundrod and Mohammad Al-Saleh); Decl. of Aviva O. Will ¶¶ 2-4

  (attached hereto as Exhibit A). Indeed, much of the transcript describes litigation activity that

  was shielded from discovery by the work product doctrine in the case with which it was

  connected. See, e.g., Ex. 7 at 30-31 (discussing Burford executives’ roles in Mohammed

  Al-Saleh’s litigation against HS3), 63-112 & 138-52 (discussing Burford’s activities in



  2
   The constitutional right of access to discovery materials pursuant to the First Amendment is
  coextensive with Rule 26(c). See Chicago Tribune, 263 F.3d at 1310.

                                                      3
Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 4 of 6



  connection with negotiation of settlement of Mohammed Al-Saleh’s litigation against HS3); In

  re Int’l Oil Trading Co., 548 B.R. 825, 835-37 (Bankr. S.D. Fla. 2016) (holding Burford

  materials prepared in connection with Mohammed Al-Saleh’s litigation against HS3 protected by

  work product doctrine). At least at this stage of the litigation, and in connection with a discovery

  motion that does not implicate the merits of the case, these considerations are sufficient to permit

  the filing of Exhibit 7 under seal. See Ocwen Fin. Corp., 2018 WL 3118266, at *4-5.

         In the alternative, if the Court concludes that sealing is not appropriate, Plaintiffs submit

  that Exhibit 7 should be reduced to the two pages from the transcript cited by the parties in the

  Joint Discovery Memorandum. Plaintiffs consented to the filing of the entire transcript in

  reliance upon its being filed under seal. Had Plaintiffs known the Court would not permit

  sealing, Plaintiffs would have limited Exhibit 7 to the pages that were at issue in the parties’

  dispute. If the Court is not inclined to permit Exhibit 7 to be sealed, Plaintiffs respectfully

  request the opportunity to revise the exhibit accordingly. Defendant submits that more than just

  two pages are relevant to the issues raised at the April 19th hearing, and thus, HS3 requests that

  if the Court is inclined to both require unsealed filing and modify the document submitted, that it

  order the parties to seek agreement as to which portions will be filed in the open record.

         Similarly, Plaintiffs do not contend that Exhibit 6 should be sealed, but they respectfully

  request the opportunity to reduce Exhibit 6 to the pages containing the privilege log entries that

  were at issue in the parties’ dispute. The other pages of the exhibit could not have had any

  bearing on the Court’s resolution of the dispute, and there is no reason for them to be part of the

  record. Defendant submits that there is no basis to designate a privilege log confidential as the

  point of the privilege log is to establish the existence of the privilege without divulging the

  substance of the communication. Further, Defendant notes that Plaintiffs offer no basis for



                                                    4
Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 5 of 6



  keeping three of five pages away from public view, and thus, there is no good cause to file

  Exhibit 6 under seal.




                                                  5
Case 9:18-cv-80748-RKA Document 202 Entered on FLSD Docket 05/03/2019 Page 6 of 6



  Dated: May 3, 2019                              Respectfully submitted,


  /s/ Melissa B. Coffey                           /s/ Armando Cordoves, Jr.
  Melissa B. Coffey                               Samuel A. Danon (FBN 892671)
  mcoffey@foley.com                               sdanon@huntonak.com
  Joshua M. Hawkes                                Armando Cordoves, Jr. (FBN 112425)
  jhawkes@foley.com                               Hunton Andrews Kurth, LLP
  Foley & Lardner, LLP                            1111 Brickell Avenue, Ste. 2500
  106 East College Avenue, Ste. 900               Miami, FL 33131
  Tallahassee, FL 32301-7732
                                                  Derek T. Ho
  Ryon M. McCabe, Esq.                            dho@kellogghansen.com
  rmccabe@mccaberabin.com                         Andrew E. Goldsmith
  e-filing@mccaberabin.com                        agoldsmith@kellogghansen.com
  Adam T. Rabin, Esq.                             Minsuk Han
  arabin@mccaberabin.com                          mhan@kellogghansen.com
  Lauren E. Johnson                               Christine A. Bonomo
  ljohnson@mccaberabin.com                        cbonomo@kellogghansen.com
  McCabe Rabin, P.A.                              Jan E. Messerschmidt
  1601 Forum Place, Ste. 201                      jmesserschmidt@kellogghansen.com
  West Palm Beach, FL 33401                       Kellogg, Hansen, Todd, Figel & Frederick,
                                                  P.L.L.C.
  Counsel for Defendant Harry Sargeant, III       1615 M. Street, N.W., Ste. 400
                                                  Washington, DC 20036

                                                  Counsel for Plaintiffs Daniel Hall, Burford
                                                  Capital LLC, and Dundrod Investments Ltd.




                                              6
